                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                  CR 14-100-BLG-SPW
                       Plaintiff,

 vs.                                               ORDER

 SCHUYLER STEWART ZWAR,

                       Defendant.

       Defendant has filed a Motion to Determine Mental Competency (Doc. 43).

Defendant’s motion is brought pursuant to 18 U.S.C. § 4241(a) and not opposed by

the United States.

       After reviewing the motion, the Court finds reasonable cause to believe the

Defendant may presently be suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is unable to understand the nature

and consequences of the proceedings against him or to assist properly in his

defense.

       Accordingly, IT IS ORDERED:

       1. The Motion to Determine Mental Competency (Doc. 43) is GRANTED.

           Schuyler Stewart Zwar shall undergo an evaluation to determine his




                                         1
         competency to proceed in this matter in accordance with 18 U.S.C. §

         4247(b)-(c) at a federal facility designated by the Bureau of Prisons.

      2. The United States Marshals Service shall request that the Bureau of

         Prisons designate a federal facility where Defendant shall be evaluated.

         The United States Marshals Service shall notify the Court when it

         receives notice of the facility that has been designated.

      3. All time from the date of this Order until the date of the Court’s

         determination as to Defendant’s competency is excludable under the

         Speedy Trial Act. 18 U.S.C. § 3161(h)(1)(A).

      IT IS FURTHER ORDERED that the Preliminary Hearing set for January

22, 2019 at 2:00 p.m. before Magistrate Timothy J. Cavan is VACATED.

      IT IS FURTHER ORDERED that the Final Revocation Hearing in this

matter presently set for Friday, February 15, 2019 at 9:30 a.m. is VACATED until

further Order of the Court.

      The Clerk of Court shall immediately notify the parties and the United States

Marshals Service of the entry of this Order.

      DATED this 16th day of January, 2019.



                                               SUSAN P. WATTERS
                                               United States District Judge



                                         2
